Citation Nr: 0019187	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to May 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


REMAND

At his May 2000 hearing before the undersigned, the veteran 
indicated that he had submitted the reports of his annual 
hearing examinations by his employer at the time of his 
September 1997 VA audiological examination.  However, those 
examination reports are not of record in the veteran's claims 
folder.

The Board feels that the veteran's medical records should be 
examined to determine whether the medical evidence he 
submitted is present at the VA Medical Center in Birmingham, 
Alabama.  If those medical reports are not present in the 
veteran's records there, the veteran should be informed that 
they are not present and provided an opportunity to obtain 
and re-submit them.

The Board is cognizant of the fact that VA is prohibited from 
conducting development in a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  However, in this 
case the Board is not attempting to develop evidence in this 
claim, but to find records which the veteran claims to have 
submitted which are not of record in the claims folder.  The 
Board makes no finding at this time as to whether or not the 
veteran's claim is well grounded as such a determination 
would be premature.  The evidence which is to be sought and 
associated with the veteran's claims folder may have bearing 
upon whether or not his claim is well grounded.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to locate the 
veteran's annual hearing examinations 
from his employer which he has stated 
that he submitted to the VA Medical 
Center at the time of his September 1997 
VA audiological examination.

2.  If those records are not found, the 
veteran should be informed that there is 
no private medical evidence present in 
his claims folder and he should be 
provided the opportunity to resubmit that 
medical evidence.

3.  Following completion of the 
foregoing, if new evidence has been 
received, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain or locate additional 
evidence which the veteran claims to have submitted but which 
is not present in the claims folder.  No inference should be 
drawn regarding the final disposition of this claim.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

